UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA
                                                              CONSENT PRELIMINARY
               - v. -                                         ORDER OF FORFEITURE/
                                                              MONEY JUDGMENT
JOSHUA ALBA,
                                                              20 Cr. 298 (LGS)
                        Defendant.




               WHEREAS, on or about June 12, 2020, JOSHUA ALBA, (the "Defendant") was

charged in a one-count Information, 20 Cr. 298 (LGS) (the "Information") with conspiracy to

commit honest services wire fraud, in violation of Title 18, United States Code, Sections 1349;

               WHEREAS, the Information included a forfeiture allegation as to Count One,

seeking forfeiture to the United States, pursuant to Title 18, United States Code, Section

981(a)(1)(C) and Title 28, United States Code, Section 2461(c), of any property, real and personal,

that constitutes or is derived from proceeds traceable to the commission of the offense, including

but not limited to a sum of money in United States currency representing the amount of proceeds

traceable to the commission of the offense charged in Count One of the Information;

               WHEREAS, on or about July 15, 2020, the Defendant pled guilty to Count One of

the Information, pursuant to a plea agreement with the Government, wherein the Defendant

admitted the forfeiture allegation with respect to Count One of the Information and agreed to forfeit

to the United States pursuant to Title 18, United States Code, Section 981(a)(1)(C) and Title 28,

United States Code , Section 2461(c): a sum of money equal to $5,000.00 in United States

currency, representing proceeds traceable to the commission of the offense charged in Count One;
               WHEREAS, the Defendant consents to the entry of a money judgment in the

amount of $5,000.00 in United States currency, representing the amount of proceeds traceable to

the offense charged in Count One of the Information that the Defendant personally obtained; and

               WHEREAS, as a result of the acts and/or omissions of the Defendant, the proceeds

traceable to the offense charged in Count One of the Information that the Defendant personally

obtained cannot be located upon the exercise of due diligence;

              IT IS HEREBY STIPULATED AND AGREED, by and between the United States

of America, by its attorney Audrey Strauss, Acting United States Attorney, Assistant United States

Attorneys Lara Pomerantz and Jarrod L. Schaeffer of counsel, and the Defendant, and his counsel,

Christopher Flood, Esq., that:

               1.     As a result of the offense charged in Count One of the Information, to which

the Defendant pled guilty, a money judgment in the amount of $5,000.00 in United States currency

(the "Money Judgment"), representing the amount of proceeds traceable to the offense charged in

Count One of the Information that the Defendant personally obtained, shall be entered against the

Defendant.

               2.     Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

Consent Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant, JOSHUA

ALBA, and shall be deemed part of the sentence of the Defendant, and shall be included in the

judgment of conviction therewith.

               3.     All payments on the outstanding Money Judgment shall be made by postal

money order, bank or certified check, made payable to the "United States Marshals Service" and

delivered by mail to the United States Attorney's Office, Southern District of New York, Attn:
Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew's Plaza, New

York, New York 10007 and shall indicate the Defendant's name and case number.

               4.      The United States Marshals Service is authorized to deposit the payments

on the Money Judgment in the Assets Forfeiture Fund, and the United States shall have clear title

to such forfeited property.

               5.      Pursuant to Title 21, United States Code, Section 853(p), the United States

is authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount

of the Money Judgment.

               6.      Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure,

upon entry of this Consent Preliminary Order of Forfeiture/Money Judgment, the United States

Attorney's Office is authorized to conduct any discovery needed to identify, locate or dispose of

forfeitable property, including depositions, interrogatories, requests for production of documents

and the issuance of subpoenas.

               7.      This Court shall retain jurisdiction to enforce this Consent Preliminary

Order of Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2(e) of

the Federal Rules of Criminal Procedure.

               8.      The Clerk of the Court shall forward three certified copies of this Consent

Preliminary Order of Forfeiture/Money Judgment to Assistant United States Attorney Alexander

J. Wilson, Co-Chief, Money Laundering and Transnational Criminal Enterprises Unit, United

States Attorney's Office, One St. Andrew's Plaza, New York, New York 10007.

               9.      The signature page of this Consent Preliminary Order of Forfeiture/Money

Judgment may be executed in one or more counterparts, each of which will be deemed an original

but all of which together will constitute one and the same instrument.
AGREED AND CONSENTED TO:

AUDREY STRAUSS
Acting United States Attorney for the
Southern District of New York

By:          VA                               7/15/2020
       Lara Pomerantz / Jarrod L. Shaeffer   DATE
       Assistant United States Attorneys
       One St. Andrew's Plaza
       New York, NY 10007
       212-637-2343 / 2270


JOSHUA ALBA

By:                '—                        Apeal (g8'id0.2
       JO      A ALBA                        DATE


By:
       Christopher Flo:+, Esq.               DATE
       Federal Defenders of New York
       52 Duane Street
       New York, NY 10007

SO ORDERED:

                                             April 28, 2021
HONORABLE LORNA G. SCHOFIELD                 DATE
UNITED STATES DISTRICT JUDGE
